Citation Nr: 1543532	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbago, claimed as a low back disorder, to include as due to service-connected bilateral patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Barnes, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1987 to January 2007. 

This matter comes before the Board of Veterans Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida.

In September 2010, the Board remanded this claim for additional development to give the Veteran notice regarding secondary service connection and a VA medical examination and opinion.  In November 2010 a VA examination was conducted.  

In March 2012, the Board remanded this claim to afford the Veteran the opportunity to present testimony at a hearing.  In June 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board has reviewed the physical claims file and the electronic claims file.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's lumbar spondylosis, claimed as a low back disorder, is caused or permanently worsened by his service-connected bilateral patellofemoral syndrome.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria are met for entitlement to service connection for lumbar spondylosis. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In this case, the Veteran testified that his lumbago was incurred in service and also aggravated by his service-connected bilateral patellofemoral syndrome.  The Veteran testified, in part in written statements and in part at the hearing, that he suffered lumbago since incidents that occurred in service in 1991, 1997, and 1999, and that he had regularly complained of low back pain since that time.  While the Veteran is competent to make these assertions, his recollection is not consistent with his service treatment records.  The Veteran's service treatment records reflect repeated complaints of shoulder and knee pain, as well as other ailments, but do not exhibit any complaints of low back pain prior to 2005 and specifically reflect a denial of recurrent back pain in 1999.  While the mere absence of medical records does not contradict a Veteran's statements about his symptom history, see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the absence of an entry in the service treatment records relating to his back pain may be considered evidence that it did not occur as it appears he reported all of his existing medical conditions. See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that it would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Based on the Veteran's service treatment records, the Board finds that the Veteran's failure to report any complaints lower back pain prior to 2005, and his specific denial of recurrent lower back pain after the in-service incidents he cites as causing the lower back pain, is persuasive evidence that he was not experiencing lumbago relating to any in-service incident and outweighs his present recollection to the contrary.  

However, in January 2005 the Veteran's service treatment records reflect that the Veteran was diagnosed with lumbago and that he intermittently but consistently complained of lumbago as he underwent physical therapy treatment relating to his knee and shoulder disabilities over the next several years.  In September 2006, the Veteran was again diagnosed with lumbago and his service treatment records state that he attributed his lower back pain to an altered gait and left knee pain.  Generally, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159, and lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).   Furthermore, in this case as the Veteran's statements were made in relation to physical therapy records generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are of increased probative value. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In sum, the Board finds that knee pain is the type of symptom that the Veteran is competent to describe, see Falzone, 8 Vet. App. at 405, and that the Veteran's assertions regarding his experience of increased back pain occurring in some relation to his knee pain are credible and entitled to some probative weight.  

While the Veteran's statements as to symptomatology are entitled to some probative weight, the U.S. Court of Appeals for Veterans Claims has held that lay testimony as to symptomatology is not necessarily competent to establish a link between the symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  To that end, in this case the record also contains several medical opinions addressing the etiology of the Veteran's lumbago, most significantly a November 2010 VA opinion and a December 2012 private orthopedic physician opinion.  The November 2010 VA opinion concludes that the Veteran's current lumbago is not etiologically related to his service because his diagnoses of lumbago during service "were acute and transient," and that his lumbago is not etiologically related to his service-connected bilateral patellofemoral syndrome because that condition "does not affect stance (walking) and as such does not affect the back and spine."  Conversely, the December 2012 private physician opinion notes that the Veteran has an "altered gait" and concludes that "it is likely that lumbar spondylosis is caused, exacerbated, or aggravated by bilateral knee disability (post traumatic knee arthritis).  The altered gait produced by knees likely causes greater stress on back."  Essentially, while these medical opinions disagree as to whether the Veteran exhibits an altered gait, they appear to agree that an altered gait, if existing, could cause lower back pain.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these medical opinions is within the province of the Board.  Id.  In assessing the credibility of the medical opinions in the record in this case, the Board notes that while both of these opinions assert a thorough review of the Veteran's treatment records and a physical examination of the Veteran, they both also exhibit some inconsistency with the Veteran's service treatment records.  Specifically, the November 2010 VA opinion inaccurately describes the Veteran's consistent complaints of lower back pain from 2005 through 2007 as "transient," and the December 2012 private physician opinion inaccurately describes the Veteran's knee condition as "post traumatic knee arthritis," as opposed to his diagnosed condition of bilateral patellofemoral syndrome.  As such, both of the proferred conclusions regarding the etiology of the Veteran's lumbago are apparently based, in part, on inaccurate factual predicates and are therefore of less probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  As such, given that the private medical examiner's observation of the Veteran's altered gait is consistent with the Veteran's testimony and his contemporaneous statements for treatment during service regarding his altered gait, knee condition, and lumbago, the Board concludes that it is more likely than not that the Veteran does have an altered gait resulting from his bilateral patellofemoral syndrome.  Both the medical opinions of record indicate that an altered gait could or would cause lumbago.    

Because a state of relative equipoise has been reached in this case as to the issue of a nexus between the current condition and the symptomatology, after a review of all the evidence including the Veteran's testimony, service treatment records, and medical opinions, the Board resolves any doubt in the Veteran's favor and finds that the Veteran's service connected bilateral patellofemeral syndrome has caused or aggravated the Veteran's diagnosed lumbago. See 38 U.S.C.A. § 5107(b) (where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue).


ORDER

Service connection for lumbar spondylosis is granted.


____________________________________________
JOHN JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


